Citation Nr: 1136987	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-27 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for depression secondary to service-connected disabilities.

2.  Entitlement to a rating higher than 40 percent for a low back disability, specifically, for post-operative fusion at L4 to the sacrum, laminectomies and discectomies at L4-S1.

3.  Entitlement to a rating higher than 10 percent for residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of the left thigh.

4.  Entitlement to an initial rating higher than 10 percent for sciatica of the left lower extremity.

5.  Entitlement to an initial compensable rating, so a rating higher than 0 percent, for sciatica of the right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the military from July 1969 to April 1975.  He also had additional, subsequent, service in the Air National Guard through August 1990, including on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In support of his claims, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Because they require further development before being decided, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's claim for depression is predicated on the notion that it is secondary to service-connected disability - and especially proximately due to, the result of, or aggravated by his low back disability  See 38 C.F.R. § 3.310(a) & (b) (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish his entitlement to service connection on this claimed secondary basis, there must be competent and credible evidence confirming he has depression and associating it with his service-connected disability, either the low back disability specifically or in combination with the other disabilities that already have been determined to be associated with this low back disability - namely, his residual hamstring cramping and left and right lower extremity sciatica.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).

The RO denied this claim on the premise the Veteran had not established he has clinical depression, so no current disability on account of this claimed condition that could have been caused or aggravated by a service-connected disability.  During his more recent June 2011 hearing before the Board, however, he testified under oath that a Dr. B.K. had diagnosed clinical depression, so had confirmed the Veteran has it.  And, indeed, in the batch of additional evidence he submitted during his hearing are private medical records dating from December 2010 showing that recurrent major depression is among his ongoing medical issues.


According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran has not had a VA compensation examination concerning this claim for a medical nexus opinion concerning this determinative issue of whether his depression was caused or is being aggravated by a service-connected disability(ies).  He therefore needs to have this examination for this opinion before deciding this claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The Veteran also has appealed for higher ratings for these several service-connected disabilities that form the basis of his claim for depression.  And he has not had a VA compensation examination assessing the severity of these disabilities since October 2006, so for nearly 5 years.  He since has testified during his June 2011 hearing before the Board that these disabilities are now significantly worse, so need to be reevaluated.  And as evidence of this, he pointed out that he had undergone additional surgery in February 2008, so since that VA examination.  Moreover, amongst the additional evidence he submitted during his hearing were the records of this additional surgery, which involved lumbar decompression.  There also are indications of associated symptoms (sciatica, muscle cramping and weakness, etc.) affecting his lower extremities.  So he needs to be reexamined to reassess the severity of these disabilities. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

And as for his claim for a TDIU, the RO denied this remaining claim because he did not meet the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of this benefit.  He has a 40 percent rating for his low back disability, a 10 percent rating for the residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of his left thigh, a 10 percent rating for the sciatica affecting his left lower extremity, and a 0 percent rating for the sciatica affecting his right lower extremity.  So his combined rating for these disabilities is 50 percent and effectively has been since May 2004, which was when he last worked according to his June 2011 hearing testimony.  See 38 C.F.R. § 4.25 (Combined Ratings Table).  Therefore, even considering these several disabilities as, in one sense, affecting both lower extremities, and in another all resulting from common etiology, in turn meaning it is permissible for all intents and purposes to treat them as one collective disability, it still is not rated as at least 60 percent.  Moreover, alternatively treating them individually, these disabilities do not combine to at least 70 percent.  But a TDIU also may assigned on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b), if it is determined the Veteran is indeed incapable of obtaining and maintaining substantially gainful employment on account of service-connected disabilities.


In other testimony during his June 2011 hearing, the Veteran alleged that Dr. B.K. not only has diagnosed clinical depression, but also determined the Veteran is unemployable because of the service-connected disabilities and, therefore, entitled to a TDIU irrespective of whether on a schedular basis under § 4.16(a) versus an extra-schedular basis under § 4.16(b).

This TDIU claim therefore is "inextricably intertwined" with the other claims at issue in this appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision concerning the others).  So these claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

In the meantime, a VA examination and opinion are needed concerning this issue of whether the Veteran is unemployable on account of his service-connected disabilities.  The additional medical evidence he submitted during his recent June 2011 hearing did not contain any such opinion from Dr. B.K., although, as mentioned, the Veteran had testified during his hearing that Dr. B.K. had given this indication or confirmation.  Generally speaking, a Veteran's account of what a doctor purportedly said, filtered as it is through the Veteran's layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Cf., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  That is to say, "[e]vidence which his simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence'"...."].  Thus, medical comment is still needed concerning this TDIU claim, as well, especially since the Veteran alleged during his June 2011 hearing that he, in effect, was all but forced to leave his last job in 2004 because of his service-connected disabilities.  He added that the several medications he takes for treatment of these disabilities simply prevented him from continuing to work.

In Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating the Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be "inadequate" within).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) he has clinical depression that was caused or is being aggravated by his service-connected disabilities.

At the time of this remand, the service-connected disabilities are:  post-operative fusion at L4 to the sacrum, laminectomies and discectomies at L4-S1 (rated as 40-percent disabling); residual hamstring muscle cramping with limitation of motion involving Muscle Group XIII of the left thigh (10 percent); sciatica of the left lower extremity (also 10 percent); and sciatica of the right lower extremity (0 percent).

The examiner therefore should review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  And when providing this requested opinion, the examiner must discuss the underlying rationale for it, if necessary citing to specific evidence in the file.


2.  Also schedule VA compensation examinations, orthopedic and neurological, to reassess the severity of these low back, sciatica, and left hamstring disabilities.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiners review the claims file for the pertinent medical and other history, including a complete copy of this remand.

(a) When evaluating the severity of the left hamstring disability involving Muscle Group XIII, the examiner should indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc., including of the adjacent left knee and leg or hip).  This includes indicating whether the Veteran has additional functional impairment in this extremity as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of this extremity or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

(b) Regarding the neurological impairment due to the sciatica of the right and left lower extremities, if any, the examiner should specify the affected nerve and indicate the severity of this impairment (incomplete versus complete paralysis of this nerve) in terms of whether it is mild, moderate, moderately severe, or severe.

(c) When reassessing the severity of the underlying low back disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated as well.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the low back or lumbar spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

The examiner should comment, as well, on whether the Veteran has degenerative disc disease (DDD) (i.e., intervertebral disc syndrome (IVDS)) involving incapacitating episodes* and, if so, the total duration of them during the past 12 months.


*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

(d) Still additional medical comment is needed concerning whether the Veteran's service-connected disabilities render him unemployable - meaning preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc.

*If it is determined his depression is secondary to his 
service-connected disabilities, so also service connected, then his depression also will have to be considered in determining whether he is unemployable on account of service-connected disability.

The examiner must discuss the medical rationale for all opinions and conclusions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.


3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


